Citation Nr: 1202438	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  11-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

A hearing in front of the undersigned Veterans Law Judge was held in September 2011.  A transcript of the hearing has been associated with the claim file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a hearing loss disability.  He alleges that an in-service head injury caused his hearing loss.  In this regard, service treatment records note that the appellant was struck in the head after a pot fell.  The ensuing laceration required sutures.  The Veteran has also submitted private treatment records showing that he currently has a hearing loss disability.  At the September 2011 hearing, the Veteran testified that at the time of the head injury, he lost consciousness and ever since he has noticed that his hearing has not been the same.  

The Veteran is competent to state he could not as hear well after his in-service head injury.  While the Veteran was previously scheduled for a VA examination which he cancelled, that examination pertained to evaluating a scar.  The appellant is not seeking service connection for residuals of a scar.  Considering the evidence of record, the Board finds that a VA examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for a VA audiological examination for purposes of determining the nature and etiology of his hearing loss.  The claims folder must be made available to and reviewed by the examiner.  Any indicated tests, if any, should be performed.  Following the examination, the examiner must confirm the presence of a hearing loss disability and opine whether it is at least as likely as not, i.e., at least a 50 percent or better probability, that the Veteran's hearing loss is etiologically related to an event, injury, or disease in service, to include as a result of a head injury in service. 

In providing this opinion, the examiner should specifically address any statements from the Veteran regarding the onset and continuity of his hearing loss.  The examiner is hereby informed that governing laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.

A thorough rationale must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given. 

2.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to service connection for hearing loss.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes submitting medical opinion evidence linking any current hearing loss to service.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



